66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine Ann CARRIGAN, Petitioner--Appellant,v.J. Joseph CURRAN, Jr.;  The Attorney General For The StateOf Maryland, Respondents--Appellees.
No. 95-7003.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1995.Decided Sept. 19, 1995.

Christine Ann Carrigan, appellant pro se.
John Joseph Curran, Jr., Attorney General, Diane Elizabeth Keller, Assistant Attorney General, Baltimore, MD, for appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Although the district court's statement that there were no objections to the magistrate judge's report and recommendation was incorrect, we find such error harmless since the court also stated it "made a de novo determination upon the record."   Accordingly, we affirm on the reasoning of the district court.  Carrigan v. Curran, No. CA-94-680-HAR (D. Md. June 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED